Celebrezze, C. J.,
dissenting. Since, in my estimation, relator has failed to establish his standing to even argue the merits of whether the city commission abused its discretion in awarding the contract to Leo B. Schroeder, Inc., I respectfully dissent.
The majority opinion, conveniently, omits the critical consideration in this case—that Scandrick, the relator, is an employee of Fryman-Kuck, the unsuccessful bidder.
However, since relator has characterized his suit as a taxpayers’ action, pursuant to R. C. 733.56 through 733.59, the threshold issue is what harm, if any, has been done to the public by the awarding of the contract to Leo B. Schroeder, Inc.
A plaintiff, in bringing a taxpayers’ action, is exercising a privilege which is only exercisable in a public capacity. Trustees of Prairie Twp. v. Garver (1931), 41 Ohio App. 232. A taxpayers’ action which is brought for the sole purpose of serving the private interest of another person cannot be maintained. It is beyond dispute that an Ohio court will not grant relief to a taxpayer who is a mere figurehead for an unsuccessful bidder. Roberts v. Columbus (1913), 15 N.P. (N.S.) 297. See, generally, State, ex rel. Nimon, v. Village of Springdale (1966), 6 Ohio St. 2d 1; Andrews v. Ohio Building Authority (1975), 74 Ohio Op. 2d 184 (Holmes, J.). Indeed, R. C. 733.56 through 733.59 only contemplate a taxpayers’ action in the *362face of the misapplication of public funds, abuse of corporate powers, fraud, or corruption, elements which are clearly inapplicable to the case at bar.
Applying the foregoing principles to the facts sub judice, it is immediately evident that relator is not suing under the guise of the public-spirited citizen-watchdog, but rather, as a figurehead for the unsuccessful bidder who is now attempting to secure collateral review of the bidding process. This we should refuse to legitimatize. Conspicuous by its. absence from relator’s complaint and brief are allegations of public harm, resulting from the misapplication of public funds, abuse of corporate powers, fraud, or corruption. Relator’s only claim is that Fryman-Kuck was adversely affected by the contracting process.
This court has recently and emphatically stated that we do not sit as a super board of zoning appeals. Peachtree Development Co. v. Paul (1981), 67 Ohio St. 2d 345; see Leslie v. Toledo (1981), 66 Ohio St. 2d 488; Brown v. Cleveland (1981), 66 Ohio St. 2d 93. Yet the majority’s philosophy will thrust this court into the role of a super board of contract appeals, reviewing, clause by clause, the provisions of the thousands of contracts which are let by the public bodies of this state every year. The majority’s approach threatens to mature into a judicial Midas, roaming through all contracts and turning everything that it touches into an actionable taxpayers’ claim. For me, this lack of standing is too high a hurdle to leap and, accordingly, I dissent.